In the United States Court of Federal Claims
                                         No. 20-1289C
                                    Filed: February 1, 2021
                                  Reissued: February 19, 2021 1


    HUFFMAN BUILDING P, LLC,

                    Plaintiff,

    v.

    THE UNITED STATES,

                    Defendant,

    and

    WINCO ANCHORAGE INVESTORS I,
    LP,

                    Intervenor-Defendant.


Ryan C. Bradel, Ward & Berry, LLC, Washington, D.C., and Rebecca Lipson, Ashburn &
Mason, P.C., Anchorage, AK, for Plaintiff.

Ann C. Motto, Trial Attorney, Douglas K. Mickle, Assistant Director, Robert E. Kirschman, Jr.,
Director, Commercial Litigation Branch, Jeffrey Bossert Clark, Acting Assistant Attorney
General, Civil Division, United States Department of Justice, Washington, D.C., M. Leah
Wright, General Services Administration, Of Counsel, for Defendant.

Michael Jungreis and Keri-Ann Baker, Reeves Amodio LLC, Anchorage, AK, for Intervenor-
Defendant.

                         MEMORANDUM OPINION AND ORDER

TAPP, Judge.

       In this post-award bid protest, the incumbent contractor—Huffman Building P, LLC
(“Huffman”)—challenges the General Services Administration’s (“GSA”) lease award to Winco
Anchorage Investors I, LP (“Winco”). Huffman primarily contests whether GSA should have
analyzed the municipal zoning code of Anchorage, Alaska to in determining Winco’s building
was technically acceptable. In essence, GSA sought a building for the general storage of rocks


1
  This Opinion was originally issued under seal. This version incorporates the parties’ proposed
redactions.
and equipment for the United States Geological Survey (“USGS”). While it used the term
“warehouse” to describe the space sought, it did not mandate a particular zoning designation.
Huffman focuses on GSA’s acceptance of Winco’s building which was zoned as a “Research
Laboratory,” asserting that GSA’s and USGS’s contemplated use of the building would be
unable to comply with Anchorage zoning restrictions under that designation, thus GSA’s award
was in error.

        As explained below, parts of Huffman’s challenge go to the administration of the lease
contract awarded and thus are not within the ambit of this Court’s bid protest jurisdiction.
Furthermore, the United States is entitled to judgment on the administrative record with respect
to whether GSA’s award decision was lawful under the Administrative Procedure Act standard
of review. Finally, certain exhibits proffered by Huffman must be stricken because Huffman
improperly attempted to supplement the administrative record without seeking leave of the
Court. Additionally, the proposed documents are of the same category as those previously
excluded by the Court.

         Accordingly, the United States’ Motion to Dismiss is GRANTED with respect to Count
I, and its Motion for Judgment on the Administrative Record is GRANTED with respect to
Counts II & III. Count IV has been voluntarily abandoned and is thus DISMISSED. The United
States’ Motion to Strike is also GRANTED.

        Because Winco seeks essentially the same relief as the United States, and its motions
were filed later, its Motion to Dismiss and Motion for Judgment on the Administrative Record
are DENIED AS MOOT. Winco’s Motion to Strike is DENIED AS MOOT, and its request for
fees is DENIED. Finally, Huffman’s Motion for Judgment on the Administrative Record is
DENIED.

                                      I.    Background

       Huffman was the incumbent for a GSA lease contract for a warehouse-type building in
Anchorage, Alaska. (AR1231). That lease expired December 31, 2020 and was not renewable.
(AR1141, 1314). In May of 2019, GSA began the procurement process to secure a new long-
term lease for warehouse space to be used by the USGS, Alaska Science Center, and Alaska
Volcano Observatory located in Anchorage. (AR78, 1141, 1323–28).

        In August of 2019, GSA issued a Request for Lease Proposal (“RLP”) seeking “a
minimum of 14,390 to a maximum of 15,110 square feet of contiguous space on a single floor in
a warehouse-type building” with “a minimum clear ceiling height of 18 feet[.]” (AR12). The
RLP contained specifications for parking spaces, modernity of the building, loading docks,
climate control, and required a unisex bathroom with a shower. (AR12–13). Although the
Government specified it would primarily use the space for “general storage,” it reserved
entitlement “to use the space for any lawful purpose[,]” and disclosed that those activities “may
involve the use of hazardous materials.” (AR17). Offerors were directed to submit “[e]vidence
the Property [was] zoned in compliance with local zoning laws or the Offeror’s plan and
schedule to obtain all necessary zoning approvals prior to performance[.]” (AR27). Notably, the
RFP did not dictate a specific zoning category. Additionally, the offeror-lessor would have a
duty to “comply with all Federal, state and local laws applicable to its ownership and leasing of


                                                2
the Property, including, without limitation, laws applicable to the construction, ownership,
alteration or operation of all buildings, structures, and facilities located thereon, and obtain all
necessary permits, licenses and similar items at its own expense.” (AR99). The RLP stated that
“[t]he Lease will be awarded to the responsible Offeror whose offer conforms to the
requirements of this RLP and the Lease documents and is the lowest priced technically
acceptable offer submitted.” (AR31) (emphasis added); see also FAR § 15.101-2. Thus, these
two requirements were all that predicated the award.

         Huffman and Winco both submitted proposals. (AR642–52, 946–59). Huffman proposed
to rent the same building that the USGS was occupying at             annually, a present value of
         per square foot. (AR647, 1045). Winco proposed to rent its building to USGS at
$253,152 annually, a present value of $8.13 per square foot. (AR950, 1095). Winco also
submitted several documents that purported to show that its building either had or could obtain
the necessary zoning designation for USGS’s proposed use and would therefore comply with
applicable local law. (AR750 (prior use statement), 774–76 (letter from Anchorage zoning
authority), 779–80 (land use records)). The prior use statement from Winco’s president certified
that the property had “been [used] for office and light warehouse” space since 2003. (AR750,
1140). The letter from the Anchorage Community Development Department, Anchorage’s
municipal planning and zoning authority, stated:

           The use of the property for a commercial office building in the B-3 (general
           business) district is a permitted use of the property. The use of the
           warehouse/storage was established as an accessory use to a permitted retail
           use at the time of construction in 1984 . . .. Although [we] cannot state the
           subject property fully conforms to Title 21 requirements, [we] can state that
           there are no nonconforming issues on file for the subject property.

(AR775, 1138). “Title 21 requirements” refer to Anchorage Municipal Code (“AMC”) Title 21,
which contains zoning descriptions and specifications. (See AR774, 1137). Under Title 21,
permissible “Industrial Uses” of buildings zoned B-3 include use as a “Research Laboratory.”
(AR1469–70); AMC Table 21.05-1: Table of Allowed Uses. Title 21 defines Research
Laboratory as:

           A facility that is designed or equipped for basic or applied research or
           experimental study, testing, or analysis in the natural sciences or engineering,
           including any educational activities associated with and accessory to such
           research, and including research and analysis facilities operated by public
           agencies and designed to assure public health and safety. The use does not
           include facilities for the manufacture or sale of products except as incidental
           to the main purpose of the laboratory.

AMC 21.05.060A.7. The third document Winco submitted—the land use records—showed that
the building was an “Office Warehouse” with 80,136 square feet of interior “warehouse” space
and 19,152 square feet of “multi-use” space. (AR779, 1139).

        Huffman and Winco both submitted revised final proposals which changed and narrowed
the disparity between the present value rates. The present value rate in Huffman’s final proposal


                                                  3
was         per square foot. (AR1164). The present value rate in Winco’s final proposal was
$12.56 per square foot. (Id.). Therefore, GSA accepted Winco’s offer as the lowest-priced,
technically acceptable proposal. (AR1164; 1173). GSA notified Winco and Huffman of the
award on May 4, 2020, (AR1173, 1175), and the lease was executed the next day. (AR1356).

        Huffman protested that award decision at the Government Accountability Office
(“GAO”), claiming that GSA failed to accurately calculate an overall price that included
relocation costs and unreasonably determined Winco was capable of securing the required land
use approvals. (AR1183; 1185–87). The GAO denied Huffman’s protest on both grounds.
(AR1307; 1309–11). Significantly, the GAO noted that “whether Winco’s proposed property
complies with local zoning laws in accordance with the solicitation’s requirements is a matter of
contract administration[.]” (AR1313).

        Just over a month after the GAO denied its protest, Huffman filed this protest. (Compl.,
ECF No. 1). The Complaint challenged the award on four grounds: (1) GSA changed the use of
the premises post-award in a material modification to the solicitation; (2) Winco’s offer was not
technically acceptable, because the building offered by Winco did not meet the zoning
requirements delineated in the solicitation thus USGS’s use of the building would not comply
with local zoning requirements; (3) in the alternative, in making a responsibility determination,
the contracting officer failed to consider whether Winco’s offered building could obtain the
zoning designation required for performance; and (4) GSA failed to conduct a technical analysis
to determine what a comparable price for Huffman’s building would have been had Huffman’s
building only met the less-demanding commercial zoning requirements.

        After the United States filed the Administrative Record, Huffman tendered a Motion to
Supplement the Record, seeking to admit three categories of documents: documents provided by
GSA to Huffman as part of Huffman’s bid protest before the GAO, correspondence between
GSA, USGS, and/or contractors doing business on behalf of GSA or USGS and their agents, and
correspondence between the awardee and GSA and/or USGS, or other tenant agencies,
pertaining to the planned use of the leased premises. (See Nov. 10, 2020 Order at 2, ECF No.
25). 2 The Court denied Huffman’s motion, finding that with respect to the third category, “the
documents Huffman seeks to add to the record go to matters of contract administration, not
technical requirements” but that in any event, those documents “were not before GSA in
selecting a proposal and are not otherwise necessary for the Court to conduct effective judicial
review.” 3 (Id. at 4).

     Thereafter, Huffman filed its Motion for Judgment on the Administrative Record. (Pl.’s
MJAR, ECF No. 26). Huffman’s motion raised arguments as to Counts I–III of its Complaint,


2
 The Nov. 10, 2020 Order was filed under seal. A public version was reissued on December 1,
2020. (See ECF No. 29).
3
 Huffman withdrew its request to supplement insofar as the second category of documents was
concerned and could not sufficiently articulate the relevance of the first category. (Nov. 10, 2020
Order at 2).



                                                 4
but it failed to brief Count IV and did not address the elements necessary to support injunctive
relief. The United States and Winco each responded. (Def.’s Mot., ECF No. 27; Winco’s Mot.,
ECF No. 30). The United States sought dismissal of Huffman’s claims raising contract
administration issues beyond the Court’s bid protest jurisdiction. (Def.’s Mot. at 2). The United
States further sought judgment on the administrative record with respect to the remainder of
Huffman’s claims. (Id.). In its Response, Winco urged dismissal of Huffman’s entire Complaint,
vaguely arguing that Huffman’s protest generally focused on zoning issues, which are matters for
contract administration beyond the Court’s bid protest jurisdiction. (Winco’s Mot. at 7).

         Despite its initial failed attempt to supplement the record with post award documents,
Huffman attached several exhibits to its brief in response to the United States’ motions. (See
Huffman’s Opp., ECF No. 32). In their reply briefs, the United States and Winco each moved to
strike these documents as not within the Administrative Record and falling within a category of
documents excluded by this Court’s previous Order Denying Huffman’s Motion to Supplement.
(See Def.’s Reply, ECF No. 33; Winco’s Reply, ECF No. 34).

        During Oral Argument, the Court reminded Huffman’s counsel that several of those
exhibits were not part of the administrative record, that counsel was clearly aware of the
procedures for supplementing the administrative record given Huffman’s earlier motion, and that
these documents appeared to be “of the same character” as those precluded by the Court’s Order
Denying Huffman’s Motion to Supplement. (Oral Arg. Tr. at 9:1–7; 11:25–12:8, ECF No. 36).
The United States reiterated its position that the documents should be stricken, while Winco
urged the Court to consider sanctions including a fee award under RCFC Rules 11(c)(3) and
16(f)(1)(c). (Id. at 15:19–16:15). These issues are all now ripe for adjudication.

                                       II.    Discussion

         In Count I, Huffman asserts that GSA changed the use of the premises post-award
without properly amending the solicitation. (Compl. at 12; Pl.’s MJAR at 7). The United States
argues that Count I is a contract administration issue and thus outside the ambit of this Court’s
bid protest jurisdiction. (Def.’s Mot. at 19; Oral Arg. Tr. at 17:17–18:11). Consequently, it
argues Count I must be dismissed under RCFC 12(b)(1). This argument is dependent on whether
the cardinal change doctrine applies. If there was no cardinal change, then the challenge can only
be viewed as a challenge to contract administration issues, over which the Court cannot exercise
its bid protest jurisdiction.

        In Count II, Huffman alleges that GSA’s determination that Winco’s proposal was
technically acceptable was arbitrary, capricious, an abuse of discretion, and not in accordance
with law. (Compl. at 12–13; Pl.’s MJAR at 13–16). The United States concedes that the Court
has jurisdiction over Count II but asserts that it is entitled to judgment because Winco’s proposal
was technically acceptable on its face. (Def.’s Mot. at 32; Oral Arg. Tr. at 17:17–18:11).

        In Count III, Huffman argues in the alternative to Count II, that the contracting officer
failed to consider whether Winco’s offered building had or could obtain the zoning designation
required for performance. (Compl. at 13; Pl.’s MJAR at 16–20). The United States argues that it
interprets Count III to raise an issue regarding Winco’s zoning approvals, which would be a
contract administration issue over which the Court lacks jurisdiction. (Oral Arg. Tr. at 19:3–


                                                 5
19:16). To the extent Huffman’s Count III claim raises an issue regarding affirmative
determination of responsibility, the United States concedes the Court would have jurisdiction;
however the United States would still be entitled to judgment on the administrative record
because the contracting officer was not required to independently verify zoning compliance.
(Def.’s Mot. at 30; Or. Arg. Tr. at 42:15–42:21).

       Huffman has waived Count IV both by failing to brief any argument on the issue, but also
by expressly abandoning the claim at oral argument. (Oral Arg. Tr. at 43:3–43:15 (all parties
concurred that Count IV was not briefed and thus “the Court can consider it abandoned.”)).

       A. GSA did not modify the solicitation, the cardinal change doctrine does not apply, and
          thus Count I must be dismissed for lack of jurisdiction.

        Huffman argues that “GSA’s acceptance of Winco’s proposal constitutes a cardinal
change in the RLP[.]” (Pl.’s MJAR at 8). Huffman’s argument is essentially that, through the
RLP, GSA sought warehouse and storage space, but because the building GSA accepted was
zoned for use as a Research Laboratory, rather than a warehouse, GSA must have changed its
intended use of the space it had already accepted in a way that constituted a material
modification to the RLP. (See id. at 8). Huffman attempts to clarify this forced argument by
asserting that GSA overlooked the fact that Winco’s building was zoned B-3 (Anchorage’s
general business district), which prohibited “principal” use as a warehouse. (Id. at 12). Therefore,
by later claiming USGS would use the building as a Research Laboratory, GSA “effected a
cardinal change to the Solicitation that allowed for a technically unacceptable property to
compete with Huffman’s [property].” (Id.). This argument vastly overcomplicates the nature of
what took place in this procurement in an attempt to shoehorn a question of contract
administration into the Court’s bid protest jurisdiction. However, the Court must “look to the true
nature of the action in determining the existence or not of jurisdiction.” Katz v. Cisneros, 16 F.3d
1204, 1207 (Fed. Cir. 1994).

         In seeking dismissal of Count I, the United States insists that there was no material
modification to the solicitation, and Huffman’s challenge to GSA’s intended use is in fact a
contract administration issue over which the Court has no jurisdiction. (Def.’s Mot. at 20). That
is, the United States argues that Count I is actually a challenge to whether Winco in fact had or
could obtain the necessary zoning approvals such that GSA and the USGS could use the building
for the purposes they intended from the beginning: “warehouse storage of core samples and
geological minerals (i.e. “rocks”), [with] an office/laboratory area for [USGS] field staff to
research, analyze, and categorize core samples and minerals visually with a wet saw and other
specialized equipment.” (AR1469).

       The Competition in Contracting Act (“CICA”) mandates that when executive agencies
procure property or services, they must “obtain full and open competition through competitive
procedures in accordance with the requirements of this division and the Federal Acquisition
Regulation[.]” 41 U.S.C. § 3301(a)(1). “Modifying an existing contract so that it materially
departs from the scope of the original procurement violates CICA by preventing potential
bidders from participating in or competing for what should be a new procurement.” Ian, Evan &
Alexander Corp. v. United States, 136 Fed. Cl. 390, 414 (2018); see also Hunt Bldg. Co. v.
United States, 61 Fed. Cl. 243, 277, modified, 63 Fed. Cl. 141 (2004) (“It is well established that


                                                 6
the contract awarded must be the one for which the offerors have competed.”). Not every change
requires a new procurement, “only modifications outside the scope of the original competed
contract” are subject to full and open competition under CICA. AT&T Commc’ns, Inc. v. Wiltel,
Inc., 1 F.3d 1201, 1205 (Fed. Cir. 1993). Whether or not a contract modification falls outside the
scope of the underlying contract is a question of whether there has been a “cardinal change” to
the contract awarded:

          [A] cardinal change is a breach. It occurs when the government effects an
          alteration in the work so drastic that it effectively requires the contractor to
          perform duties materially different from those originally bargained for. By
          definition, then a cardinal change is so profound that it is not redressable
          under the contract, and thus renders the government in breach.

Allied Materials & Equip. Co. v. United States, 569 F.2d 562, 563–64 (Ct. Cl. 1978); see also
AT&T Commc’ns, 1 F.3d at 1205. “[T]he most common factual scenario that implicates the
cardinal change doctrine . . . occurs when a disappointed bidder learns of changes in the
awardee’s contract, and then attempts to invalidate the contract award on the grounds that the
changed contract is not that which was competed by the agency.” Golden Mfg. Co. v. United
States, 107 Fed. Cl. 264, 274–75 (2012).

        Huffman does not dispute that GSA never amended the solicitation. (Oral Arg. Tr. at
24:8–24:15). Huffman instead argues that “to the extent the Government is now committing to
use the premises for the primary purpose of a Research Laboratory, Huffman believes that’s a
material change to the lease.” (Id. at 24:12–24:15). However, the RLP merely sought a building
with “a minimum of 14,390 to a maximum of 15,110 square feet of contiguous space on a single
floor in a warehouse type building” with “a minimum clear ceiling height of 18 feet” for general
storage use. (AR12, 17). Huffman concedes that the RLP did not contain a specific zoning
designation requirement. (Oral Arg. Tr. at 30:21–30:24 (“Huffman is not arguing before the
Court that Winco was obligated to have any specific zoning designation or any specific use
classification.”)).

        It is apparently understood by all parties that Winco could have sought any zoning
designation it desired for its proffered building, so long as that designation would lawfully
accommodate GSA’s use of the building. Considering this apparent understanding and the
nonspecific nature of the RLP’s building requirements, Huffman’s concession that there was no
amendment to the solicitation is fatal to its assertion of a material alteration. Huffman’s
argument has no basis in the express terms of the RLP. Section 1.15 specified the United States
could use the building “for any lawful purpose[,]” but that it would “initially use the space for
general storage.” (AR17). Whatever that use might entail, it was the offerors’ burden to show
that use was lawful under the local zoning. (AR99). Section 3.06(c) of the RLP only required
evidence of proper zoning. (AR27). It did not require a particular zoning designation, or even
prohibit a successful offeror from changing the zoning designation it sought after the award.

        Winco’s efforts to ensure zoning compliance do not evince a “cardinal change” to the
solicitation, but rather raise a contract administration issue: whether Winco could provide a
building that would lawfully permit GSA’s “general storage” uses. Nothing about Winco’s
efforts can be properly characterized as disguising the nature of the underlying contract or as


                                                 7
frustrating open competition. See Golden Mfg. Co., 107 Fed. Cl. at 275. Winco’s choice to
accommodate GSA’s general storage uses by seeking approval for its building as a Research
Laboratory does not equate to “an alteration in the work so drastic that it effectively requires the
contractor to perform duties materially different from those originally bargained for.” Allied
Materials & Equip., 569 F.2d at 563–64. Therefore, the Court finds there was no “material[]
depart[ure] from the scope of the original procurement[,]” and thus the cardinal change doctrine
is inapplicable. See Ian, Evan & Alexander, 136 Fed. Cl. at 414.

        Whether Winco ultimately delivers a compliant building is a question of performance—a
contract administration issue between Winco and GSA. See Furniture by Thurston v. United
States, 103 Fed. Cl. 505, 518–19 (2012) (noting as here, “if the agency accepts a proposal based
on a misleading representation, the dispute is solely between the agency and the awardee” as a
matter of contract administration). This Court has consistently held that “matters of contract
administration—including matters of contract performance—fall beyond the Court’s bid protest
jurisdiction.” Relyant Glob., LLC v. United States, 146 Fed. Cl. 817, 823 (2020), appeal
docketed, No. 20-1526 (Fed. Cir. Mar. 3, 2020); see also Dalton v. Sherwood Van Lines, Inc., 50
F.3d 1014, 1017 (Fed. Cir. 1995) (“When the Contract Disputes Act applies, it provides the
exclusive mechanism for dispute resolution[.]”); TigerSwan, Inc. v. United States, 110 Fed. Cl.
336, 348 (Fed. Cl. 2013) (holding that the contractor’s complaints with the agency’s termination
decision are subject to the CDA, not the Court’s bid protest jurisdiction).

         Under the Court’s bid protest jurisdiction, 28 U.S.C. § 1491(b)(1), the Court has
“jurisdiction to render judgment on an action by an interested party objecting to a solicitation by
a Federal agency for bids or proposals for a proposed contract or to a proposed award or the
award of a contract or any alleged violation of statute or regulation in connection with a
procurement or a proposed procurement.” Deficiencies in meeting the contract requirements
post-award do not “constitute a significant, prejudicial error in the procurement process.”
Chapman Law Firm v. United States, 63 Fed. Cl. 519, 529 (2005), aff’d sub nom. Chapman Law
Firm Co. v. United States, 163 F. App’x 889 (Fed. Cir. 2006) (internal quotations and citations
omitted). “Where an offeror has certified that it meets the technical requirements of a proposal,
the Contracting Officer is entitled to rely on such certification in determining whether to accept a
bid, and the offeror’s potential failure to comply with the proposal requirements is ordinarily ‘a
matter of contract administration,’ which does not go to the propriety of accepting the bid.”
Allied Tech. Grp., Inc. v. United States, 649 F.3d 1320, 1330 (Fed. Cir. 2011) (quoting Centech
Grp., Inc. v. United States, 554 F.3d 1029, 1039 (Fed. Cir. 2009)). “‘However, where a proposal,
on its face, should lead an agency to the conclusion that an offeror could not and would not
comply with the [applicable requirement], we have considered this to be a matter of the
proposal’s technical acceptability,’ which does affect the propriety of accepting the offer.” Allied
Tech. Grp., Inc., 649 F.3d at 1330 (emphasis in original) (quoting Centech Grp., Inc., 554 F.3d at
1039).

       As discussed in greater detail below, Winco’s offer facially complied with the RLP
requirements. Winco provided evidence that GSA’s use of its building would comply with
Anchorage zoning ordinances, thus GSA’s use would be lawful. Nothing more was required for
GSA to find the offer technically acceptable. Should USGS’s stated use of the building, “general
storage,” ultimately fall out of compliance with the permissible uses as defined in Anchorage
zoning ordinances, that would be a question of performance, default, and breach—contract


                                                  8
administration issues. Those issues are not before the Court, and the Court lacks jurisdiction to
evaluate them under its bid protest jurisdiction invoked by Huffman as the basis for this
challenge. (Compl. at ¶ 3). Therefore, pursuant to RCFC Rules 12(b)(1) and 12(h)(3), the Court
dismisses Count I for lack of subject matter jurisdiction.

       B. Winco’s offer was technically acceptable, therefore the United States is entitled to
          Judgment on Count II.

        In a bid protest, “[t]he court’s task is to determine whether (1) the procurement official’s
decision lacked a rational basis; or (2) the procurement procedure involved a violation of
regulation or procedure.” Glenn Def. Marine (ASIA), PTE Ltd. v. United States, 720 F.3d 901,
907 (Fed. Cir. 2013) (internal quotations omitted). In Count II, Huffman challenges GSA’s
decision with respect to the first prong: whether the contracting officer’s award decision lacked a
“rational basis” and was therefore arbitrary and capricious. (Compl. at 12); see also Banknote
Corp. of Am. v. United States, 56 Fed. Cl. 377, 384 (2003), aff’d, 365 F.3d 1345 (Fed. Cir. 2004).

        Huffman argues that GSA’s decision to award a lease contract to Winco lacked a rational
basis because the proposal Winco submitted was not technically acceptable on its face. (Pl.’s
MJAR at 6–14). Huffman argues that Winco’s offer was not technically acceptable because the
building offered was zoned B-3 (general business district)—a zone which purportedly does not
permit warehouse use as the “principal” use—and Winco did not present GSA with a conditional
use permit necessary to permit USGS to use a B-3 zoned building primarily as a warehouse. (Id.;
Oral Arg. Tr. at 31:1–31:8). Huffman argues that without the conditional use permit, GSA was
required to reject Winco’s offer because the 2016 municipal letter (AR1137–38) “should have
informed the contracting officer that there was an issue” with using Winco’s building for general
storage. (Oral Arg. Tr. at 31:9–31:18; 34:20–34:23). Huffman encourages the Court to take a
deep dive into the nuances of Anchorage zoning laws. (Id. at 31:19–32:12). The Court declines
to do so because Huffman’s argument is flawed.

        The United States correctly points out that the procuring agency is required to rely on the
offeror’s representations about its ability to perform as included in its proposal unless the
proposal contains information that calls those representations into serious doubt. (Def.’s Reply at
18 (citing Centech Grp., Inc., 554 F.3d at 1039) (“[W]here a proposal, on its face, should lead an
agency to the conclusion that an offeror could not and would not comply with the subcontracting
limitation, we have considered this to be a matter of the proposal’s technical acceptability.”)).

        “The arbitrary and capricious standard applicable [in bid protests] is highly deferential.”
Advanced Data Concepts, Inc. v. United States, 216 F.3d 1054, 1058 (Fed. Cir. 2000).
Contracting officers “are entitled to exercise discretion upon a broad range of issues confronting
them in the procurement process.” Impresa Construzioni Geom. Domenico Garufi v. United
States, 238 F.3d 1324, 1332 (Fed. Cir. 2001) (internal quotation marks and citation omitted).

       As stated previously, “[w]here an offeror has certified that it meets the technical
requirements of a proposal, the Contracting Officer is entitled to rely on such certification in
determining whether to accept a bid, and the offeror’s potential failure to comply with the
proposal requirements is ordinarily ‘a matter of contract administration,’ which does not go to
the propriety of accepting the bid.” Allied Tech. Grp., 649 F.3d at 1330 (internal citations


                                                 9
omitted). Furthermore, when a bidder certifies technical compliance with the terms of the
solicitation, the agency may accept the bid as technically compliant on its face “where there is no
significant countervailing evidence reasonably known to the agency evaluators that should create
doubt whether the offeror will or can comply with the requirement.” Id. at 1331.

         Winco supported its offer with three key documents related to its certification of
technical compliance with the RLP. First, Winco submitted a letter from the Anchorage
Community Development Department, Anchorage’s municipal planning and zoning authority,
stating:

          The use of the property for a commercial office building in the B-3 (general
          business) district is a permitted use of the property. The use of the
          warehouse/storage was established as an accessory use to a permitted retail
          use at the time of construction in 1984 . . .. Although [we] cannot state the
          subject property fully conforms to Title 21 requirements, [we] can state that
          there are no nonconforming issues on file for the subject property.

(AR775, 1138). Second, Winco submitted a public land use document that broadly detailed the
specifications of the offered building. (AR779, 1139). That document showed that the building
was an “Office Warehouse” with 80,136 square feet of interior “warehouse” space and 19,152
square feet of “multi-use” space. (Id.). Third and finally, Winco submitted a letter from its
President, Richard Shapiro, stating that since Winco’s purchase in 2003, the building had been
utilized “for office and light warehouse use[.]” (AR750, 1140). These documents provided the
contracting officer with a reasonable indication Winco could comply with the terms of the
solicitation, which required only a building for use as “general storage” that was evidently
“zoned in compliance with local zoning laws[.]” (AR17, 27, 99). Besides those requirements, the
RLP stated that “[t]he Lease will be awarded to the responsible Offeror whose offer conforms to
the requirements of this RLP and the Lease documents and is the lowest priced technically
acceptable offer submitted.” (AR31); see also FAR § 15.101-2. Winco submitted an offer
conforming to the RLP which was the lowest-priced. Nothing more was required.

        Huffman concedes that GSA is entitled to look at the totality of the circumstances in
making its decision. (Oral Arg. Tr. at 36:1–37:3). It also concedes that GSA was permitted to
rely on the documents Winco submitted with its offer. (Id.). As stated above, contracting officers
are afforded the discretion to make procurement decisions that are rational, and not arbitrary and
capricious. Banknote Corp. of Am., 56 Fed. Cl. at 384 (2003), aff’d, 365 F.3d 1345 (“[N]aked
claims, no matter how vigorous, fall far short of meeting the heavy burden of demonstrating that
the findings in question were the product of an irrational process and hence were arbitrary and
capricious.”). Ultimately, “[t]he scope of review under the ‘arbitrary and capricious’ standard is
narrow and a court is not to substitute its judgment for that of the agency.” Motor Vehicle Mfrs.
Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

        In summary, the Court finds that GSA was entitled to rely on Winco’s certification of
technical compliance because the totality of the circumstances indicated Winco’s proposal was
compliant, and there was no significant countervailing evidence to create doubt about whether
Winco could comply with the requirements of the RLP. GSA’s decision was rational and based
on a plethora of supporting documents upon which the contracting officer was entitled to rely, as


                                                10
Huffman concedes. Therefore, the United States is entitled to judgment on the administrative
record with respect to Count II of Huffman’s Complaint.

       C. Responsibility for zoning compliance resided with the offerors; thus, the United States
          is entitled to Judgment with respect to Count III.

         As stated in the previous section, in reviewing a bid protest, “[t]he court’s task is to
determine whether (1) the procurement official’s decision lacked a rational basis; or (2) the
procurement procedure involved a violation of regulation or procedure.” Glenn Def. Marine, 720
F.3d at 907 (internal quotations omitted). In the alternative to Count II, Huffman argues in Count
III that the contracting officer deviated from procurement regulations and procedures in failing to
consider whether Winco’s offered building could obtain the zoning designation required for
performance. (Compl. at 13–14). Specifically, Huffman argues that “[t]he contracting officer was
required to make an affirmative determination of responsibility that the Winco building met or
could achieve the required zoning by the time of performance[,]” but erroneously did not do so.
(Pl.’s MJAR at 17 (citing FAR 9.103(b)).

        The United States argues that nothing in either the Federal Acquisition Regulations
(“FAR”) or the RLP required such a determination. (Def.’s Mot. at 29). The United States is
correct. When awarding a government contract, the contracting officer must determine that the
bidder is “responsible” which, in general, “focuses on the bidder’s ability to satisfy its
contractual commitments encompassed within its responsive bid.” Ryan Co. v. United States, 43
Fed. Cl. 646, 651 (1999). FAR 9.103(b) states that “[n]o purchase or award shall be made unless
the contracting officer makes an affirmative determination of responsibility.” The General
Services Administration Acquisition Regulations Part 570.108 states that for lease awards, the
contracting officer must “[d]etermine that the prospective awardee is responsible with respect to
the lease under consideration” using the standards delineated in FAR 9.104. 48 CFR § 570.108.

        To be declared “responsible” under FAR 9.104, the prospective contractor must have
adequate financial resources to perform the contract, be able to comply with the proposed
performance schedule, demonstrate satisfactory performance and ethics records, have “the
necessary organization, experience, accounting and operational controls, and technical skills, or
the ability to obtain them[,]” possess the necessary production, construction, and technical
equipment and facilities, or the ability to obtain them[,]” and “[b]e otherwise qualified and
eligible to receive an award under applicable laws and regulations[.]” 48 C.F.R. § 9.104-1.

        FAR 9.104 does not impose particular zoning requirements. Nor did the solicitation. (See
AR27 (directing offerors to submit “[e]vidence the Property [was] zoned in compliance with
local zoning laws[.]”)). GSA’s leasing documents explicitly place the obligation of zoning
compliance with the offeror, and with good reason. As the GAO explained to Huffman in its
decision denying Huffman’s protest:

          GSA’s Northwest Arctic Region currently handles approximately 15,172,396
          rentable square feet spread among 434 locations throughout 4 states. It
          manages this huge task with a total of 9 contracting officers, some of which
          also perform supervisory duties in addition to their workload. The standard
          of review which Huffman insists a GSA contracting officer apply to zoning


                                                11
          requirements is overly stringent. It would require contracting officers to
          become experts in local law. Zoning codes and ordinances are issued by town
          and city councils. Even if a contracting officer becomes familiar with leasing
          laws in each of the four states in which the GSA region operates, they could
          not possibly know the intricacies of zoning laws in every town in which GSA
          leases or may in the future lease property.

          GSA’s leasing documents are designed to place the responsibility for
          compliance with local laws and permit requirements squarely on the
          shoulders of the lessor.

(AR1268) (emphasis added). The Court agrees with the GAO that the leasing documents in this
case clearly place the burden on offerors to actually achieve zoning compliance, while merely
requiring that each offer contain evidence of such compliance or that compliance could be
achieved. Thus, the contracting officer did not depart from regulation or procedure when he did
not undertake analysis of Anchorage zoning law as part of a responsibility determination, and the
procurement was lawful.

        In summary, GSA’s contracting officer was not required to make an affirmative
determination of responsibility as to whether each offeror’s building complied with Anchorage
zoning ordinances, as the RLP clearly placed the onus on the offerors to achieve zoning
compliance. Consequently, the United States is entitled to judgment on the administrative record
with respect to Count III of Huffman’s Complaint.

       D. The Court strikes Huffman’s Reply Exhibits A, B, C, and D because they were not
          preceded by a motion to supplement.

        In filing its Reply in Support of its Motion for Judgment on the Administrative Record,
Huffman attached five exhibits to its brief. (See ECF Nos. 34-1, -2, -3, -4, & -5). These exhibits
are not part of the administrative record and, except for Exhibits D & E, are similar in nature to
those documents that the Court previously denied admission in its Order denying Huffman’s
Motion to Supplement the Administrative Record. (Nov. 10, 2020 Order, ECF No. 25). Both the
United States and Winco moved to strike these documents. (Def.’s Reply at 3; Winco’s Reply at
3).

        As is the case in this bid protest, where the parties have filed cross-motions for judgment
on the administrative record, RCFC 52.1 provides a procedure for parties to seek the equivalent
of an expedited trial on a “paper record, allowing fact-finding by the trial court.” Bannum, Inc. v.
United States, 404 F.3d 1346, 1356 (Fed. Cir. 2005). Questions of fact are resolved by reference
to the administrative record. Id. at 1356. Under this standard, the court’s review of an agency’s
decision “does not require a reweighing of the evidence, but a determination whether the
conclusion being reviewed is supported by substantial evidence.” Heisig v. United States, 719
F.2d 1153, 1157 (Fed. Cir. 1983). “The purpose of limiting review to the record actually before
the agency is to guard against courts using new evidence to convert the ‘arbitrary and capricious’
standard into effectively de novo review.” Axiom Res. Mgmt., Inc. v. United States, 564 F.3d
1374, 1380 (Fed. Cir. 2009) (internal citations and quotations omitted).




                                                12
         Exhibit A is a letter from the Municipality of Anchorage to representatives of Winco and
its retained consulting group. Exhibit B is correspondence between Winco and a third-party
consultant. Exhibit C is correspondence between Winco’s attorney and the Anchorage zoning
authority that responds to a letter Huffman sent to Anchorage seeking to interfere in the
municipality’s zoning determination for Winco’s building. Exhibit D is an affidavit from a
representative of Huffman. All these documents postdate GSA’s award of the lease contract to
Winco, and therefore, were not before GSA when it made its award decision. Finally, Exhibit E
is a publicly available law treatise generally covering municipal land use planning which
Huffman provided for the Court’s convenience.

        The documents marked Exhibits A, B, C, and D are precisely the sort of extra-record
evidence the Court is prohibited from considering in rendering a judgment on the administrative
record under RCFC 52.1. Moreover, in its previous Order on Huffman’s Motion to Supplement
the Administrative Record, the Court denied the addition of very similar “post-award documents
to the administrative record.” (Nov. 10, 2020 Order at 4). The Court also made clear in that
Order that “Huffman proposes to add [documents that] were not before GSA in selecting a
proposal and are not otherwise necessary for the Court to conduct effective judicial review.
Therefore, Huffman’s Motion to Supplement with respect to [that] category of documents is . . .
DENIED.” (Id. (emphasis in original)). The Court declines to revisit the conclusions reached in
its November 10, 2020 Order, and stands on its previous admonishments to Huffman.

       Because these are post-award documents that were not considered by GSA in making its
decision, they are not part of the administrative record and thus not properly before the Court.
See Axiom Res. Mgmt., 564 F.3d 1380. Therefore, the Clerk is ORDERED to STRIKE Exhibits
A, B, C, and D which are attached to Huffman’s Reply, (ECF No 34).

                                     III.    Conclusion

        Count I raises what is ostensibly a contract administration claim and must be dismissed
for lack of subject matter jurisdiction. Winco’s offer was technically acceptable, therefore the
United States is entitled to judgment on the administrative record with respect to Count II.
Alternatively, Count III asserts a challenge to the contracting officer’s responsibility
determination but fails because the contracting officer was not required to analyze zoning issues,
thus the United States is entitled to judgment on that claim. Finally, Huffman has explicitly
waived Count IV, and it is therefore dismissed.

       Accordingly, the Court ORDERS the following:

           (1) The United States’ Motion to Dismiss is GRANTED with respect to Count I.

           (2) The United States’ Motion for Judgment on the Administrative Record is
               GRANTED with respect to Counts II & III.

           (3) Count IV was voluntarily abandoned and is DISMISSED.

           (4) The United States’ Motion to Strike is GRANTED-IN-PART. The Clerk is
               ORDERED to STRIKE Exhibits A, B, C, and D which are attached to
               Huffman’s Reply, (ECF No 34).


                                                13
           (5) Winco’s Motion to Dismiss and Motion for Judgment on the Administrative
               Record are DENIED AS MOOT.

           (6) Winco’s Motion to Strike is DENIED, and its request for fees is DENIED.

           (7) Huffman’s Motion for Judgment on the Administrative Record is DENIED.

           (8) On or before February 16, 2021, the parties shall file notice of their proposed
               redactions to this Opinion.

The Clerk is directed to enter judgment consistent with this Opinion. The parties shall bear their
own costs.

       IT IS SO ORDERED.

                                                                    s/  David A. Tapp
                                                                    DAVID A. TAPP, Judge




                                                14